Citation Nr: 1810568	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-25 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial rating higher than 20 percent for lower back strain with spondylosis.  

2. Entitlement to an initial rating higher than 10 percent for right lower extremity radiculopathy prior to September 19, 2017 and 20 percent on and thereafter.

3. Entitlement to an initial rating higher than 10 percent for left lower extremity radiculopathy prior to September 19, 2017 and 20 percent on and thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel
INTRODUCTION

The Veteran served on active duty from January 1961 to June 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a rating decision in October 2017, the RO granted a 20 percent rating for right lower extremity radiculopathy and a 20 percent rating for left lower extremity radiculopathy effective September 19, 2017.  Thus, the issues are characterized as reflected on the title page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Lower back strain with spondylosis has been manifested by pain and painful motion; flexion at most was limited to 45 degrees with pain; there is no favorable or unfavorable ankylosis of the spine; there are no incapacitating episodes having a total duration of at least 4 weeks; and there is no neurological impairment for which a separate compensable rating has not already been granted.   

2. Prior to September 19, 2017, right lower extremity radiculopathy was no more than mild in severity.  

3. Prior to September 19, 2017, left lower extremity radiculopathy was no more than mild in severity.  

4. From September 19, 2017, right lower extremity radiculopathy was no more than moderate in severity.  

5. From September 19, 2017, left lower extremity radiculopathy was no more than moderate in severity.  

CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 20 percent for lower back strain with spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5017 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.71a, Diagnostic Codes 5242 (2017).

2. Prior to September 19, 2017, the criteria for an initial rating higher than 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8626 (2017).

3. Prior to September 19, 2017, the criteria for an initial rating higher than 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8626 (2017).

4. From September 19, 2017, the criteria for an initial rating higher than 20 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8526 (2017).

5. From September 19, 2017, the criteria for an initial rating higher than 20 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The duty to notify has been met.   This appeal arises from disagreement with the initial evaluation following the grant of service connection for low back strain with spondylosis, right lower extremity radiculopathy, and left lower extremity radiculopathy.  Courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the duty to notify has been met.  See, e.g., May 2012 correspondence for the underlying claim of service connection.  

The United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016) emphasized that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In a very recent case-Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court emphasized that case law and VA guidelines anticipate that VA examiners will offer opinions on the severity of flare-ups based on estimates derived from information procured from relevant sources, including lay statements of the Veteran.  An estimate regarding the severity of additional functional impairment due to flare-ups cannot be made without resorting to speculation is inadequate if the examiner failed to ascertain adequate information regarding flares-ups - such as: frequency, duration, characteristics, severity, or functional loss - by alternative means, including lay statements. Id. 

Here, the Veteran was afforded VA examinations in May 2012 and September 2017.  To the extent that the May 2012 VA examination may not be in full compliance with the holdings in Correia and Sharp, the Board finds that it is not feasible to expect an examiner to be able to provide retrospective opinions on the severity of flare-ups and to determine joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing.  Further, on VA examination in September 2017, the examiner addressed the concerns raised in Sharp and Correia in the examination report.  

The totality of the evidence, discussed further below, is fully adequate to decide the Veteran's claims.  The Veteran has not alleged prejudice with regard to VA's statutory and regulatory notice and duty to assist provisions.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In addition, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  
Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  See DeLuca 8 Vet. App. at 206.  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.  The Court also has held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The analyses below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

Lower Back Strain with Spondylosis

The Veteran's service-connected low back strain with spondylosis is rated under Diagnostic Code 5242 for degenerative arthritis of the spine.  The criteria for rating disabilities of the spine are listed under Diagnostic Codes 5235 to 5243.  The code for intervertebral disc syndrome (Diagnostic Code 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases or Injuries of the Spine (General Formula), a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5243.

When rated based on incapacitating episodes, a 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  38 C.F.R. 
§ 4.71a , Diagnostic Code 5235-5243.

The normal findings for range of motion of the lumbar spine are from 0 to 90 degrees for forward flexion; 0 to 30 degrees for extension, lateral flexion, and rotation.  38 C.F.R. § 4.71a, Plate V.

Note (5) of the General Formula defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in the neutral position (zero degrees) always represents favorable ankylosis.
Pursuant to Note (1) of the General Formula, associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate diagnostic code.  The Veteran is already receiving separate ratings for bilateral lower extremity neuropathy associated with his service-connected lower back disability.  The issues pertaining to higher ratings for these disabilities are separately addressed below.  The evidence does not show, nor does he contend, that he has bowel or bladder impairment associated with his low back disability.  See. e.g. VA examinations dated in May 2012 and September 2017.  There is no basis for a separate rating for bowel or bladder impairment.  

The evidence during the appeal period does not more nearly approximate the criteria for the next higher rating of 40 percent under the General Formula as the findings do not more nearly approximate or equate to forward flexion to be 30 degrees or less, to include consideration of any additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use as set forth in 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  Instead, as will be discussed further below, VA examinations show that the Veteran at most had flexion of the lower back limited to 60 degrees with pain.  VA treatment records in December 2015 indicate that flexion of the trunk was 50 percent, which if interpreted in the light most favorable to the Veteran equates to 45 degrees with pain as range of motion of the lumbar spine is from 0 to 90 degrees for forward flexion.  See 38 C.F.R. § 4.71a, Plate V.

The findings also do not approximate or equate to favorable ankylosis of the entire thoracolumbar spine.  Ankylosis is the immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 86 (28th ed., 1994).  The evidence contains either specific findings of no ankylosis or findings reflecting that there is no ankyloses (i.e., active range of motion of the spine demonstrated on examination).  The evidence shows that the Veteran had decreased range of motion and reports of pain, but no report of ankylosis.  

On VA examination in May 2012, the Veteran reported flare-ups and pain in his back that was aggravated if he was on his feet a lot or if he had to sit for a long time.  The examiner referenced this report in response to the request that the Veteran's description be documented in his own words regarding the impact his flare-ups had on the function of his thoracolumbar spine.  

The examination report shows that the Veteran denied any periods of complete incapacitation related to the back.  No bladder or bowel functional impairment was noted.  Physical examination shows flexion was 90 degrees or better, with pain it was 80 degrees.  Flexion was 90 degrees or greater upon repetitive-use testing with 3 repetitions.  The examiner commented that the Veteran's functional loss/functional impairment after repetitive use included excess fatigability or pain on movement.  The examiner opined that the Veteran did not have intervertebral disc syndrome.  

A November 2013 private evaluation shows that the Veteran was able to flex fairly easily to 60 degrees without discomfort.  

On VA examination in September 2017, the examiner noted that the claims file was reviewed.  The examiner indicated that the Veteran reported flare-ups of in his thoracolumbar spine that included severe radicular pain.  He reported function loss/functional impairment that included occasional pain into his legs, making it difficult to move.  

Physical examination shows flexion was 60 degrees with pain.  The examiner commented that functional loss resulted in the Veteran's inability to climb stairs, walk or stand.  The Veteran had muscle tenderness on the low back that directly related to intervertebral disc syndrome.  He had pain on weight bearing.  The examiner noted that he was unable due to pain to perform repetitive-use testing with at least three repetitions.  The examiner stated that factors causing functional loss included pain and weakness.  While the examination was not conducted during a flare-up the examiner indicated that pain and weakness significantly limited functional ability with flare-ups resulting in flexion being limited to 60 degrees.  The examiner made a finding of no ankylosis and noted that the were no bowel or bladder problems related to the thoracolumbar spine.  The examiner determined that the Veteran had intervertebral disc syndrome with episodes of bed rest having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  

Under the Correia criteria for the evaluation of the back the examiner noted that there was objective evidence of pain in non-weight bearing and passive range of motion was the same as active range of motion, including with pain.  

A December 2015 VA treatment record shows that flexion of the trunk was 50 percent.  Other treatment records during the appeal period are cumulative of the findings presented above.  

As the findings show that the Veteran either did not have intervertebral disc syndrome or had intervertebral disc syndrome with at most episodes of bed rest having a total duration of at least 1 week but less than 2 weeks during the past 12 months, the evidence does not more nearly approximate the next higher rating of 40 percent under Diagnostic Code 5243 for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Thus the preponderance of the evidence is against the claim for an initial rating higher than 20 percent for lower back strain with spondylosis, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Radiculopathy of the Right Lower Extremity and Left Lower Extremity

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

Entitlement to ratings higher than 10 percent prior to September 19, 2017

The radiculopathy in the lower extremities during this period is evaluated under the rating criteria for neuritis of the anterior crural nerve (femoral nerve).  Complete paralysis of this nerve is demonstrated by paralysis of the quadriceps extensor muscles.  Severe incomplete paralysis is 30 percent disabling, moderate incomplete paralysis is 20 percent disabling, and mild incomplete paralysis is 10 percent disabling.  38 C.F.R. § 4.124a, Code 8626.

Based on a thorough review of the lay and medical evidence of record, the evidence shows that radiculopathy of the right lower extremity and radiculopathy of the left lower extremity are each no more than mild and thus do not more nearly approximate the criteria for a rating higher than 10 percent for each lower extremity under Diagnostic Code 8626.  The Board recognizes that the Veteran during this period experienced various fluctuating symptoms.  On VA examination in May 2012, the Veteran reported intermittent numbness, tingling, and burning sensations in the thighs and the examiner noted that there was apparent meralgia paresthetica.  Reflex exam shows deep tendon reflexes were hypoactive in the knees and ankles; sensation to light touch was decreased in the thighs and knees and was normal in the lower legs, ankles, foot, and toes; straight leg testing was positive for both lower extremities.  VA treatment records show that the Veteran had decreased strength in his lower extremities and trunk while denying experiencing numbness and tingling.  See, e.g., VA treatment records dated in January 2013 and December 2015.  

Nevertheless, the evidence does not more nearly approximate the criteria for moderate incomplete paralysis in the lower extremities for the following reasons.  On the VA examination in May 2012, muscle strength testing was normal in the lower extremities, including on hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  There was no muscle atrophy.  The examiner noted that the Veteran had radicular pain due to radiculopathy that was manifested by mild intermittent pain, paresthesias and/or dysesthesias, and numbness in the lower extremities.  The examiner opined that it was the femoral nerve (L2/L3/L4 nerve roots) that was involved on both sides.  The examiner determined that the Veteran had mild radiculopathy on the right side and left side. 

A November 2013 private evaluation shows that the Veteran had 2 + reflexes at the patellae and 1+ at both Achilles.  He had intact strength in ankle dorsiflexion, plantar flexion, great toe extension, and hip flexion.  His abduction was 5/5 and his sensation was normal over the L2 through S1 dermatomes.  Other medical records during this period are cumulative of the findings presented above.  As such, the preponderance of the evidence is against an initial rating higher than 10 percent for radiculopathy of the right lower extremity-and against an initial rating greater than 10 percent for radiculopathy of the left lower extremity-prior to September 19, 2017.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Entitlement to rating highers than 20 percent from September 19, 2017

On VA examination dated on September 19, 2017, the examiner opined that the Veteran's symptoms were manifested by impairment of the femoral nerve on the right side and impairment of the sciatic nerve on the left side.  From September 19, 2017 the RO has rated the Veteran's right lower extremity radiculopathy under Diagnostic Code 8526, for incomplete and complete paralysis of the anterior crural/femoral nerve, which contains the same criteria as Diagnostic Code 8626 for neuritis of this nerve, which are presented above.  The RO has rated the left lower extremity radiculopathy under Diagnostic Code 8520 for the sciatic nerve.  

Under Diagnostic Code 8520, complete paralysis of the sciatic nerve is demonstrated when the foot dangles and drops, when there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  This is evaluated as 80 percent disabling.  Severe incomplete paralysis, with marked muscular atrophy, is evaluated as 60 percent disabling.  Moderately severe paralysis is evaluated as 40 percent disabling.  Moderate paralysis merits a 20 percent evaluation, and mild paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, Code 8620.

The September 2017 VA examination showed pain and diminished strength in the Veteran's lower extremities.  He had decreased sensation in his right upper anterior thigh, right thigh/knee, right lower leg/ankle, and right foot/toes (L5).  Reflex exam for the knees and ankles was hypoactive and straight leg raising test was positive.  However, the evidence does not more nearly approximate the criteria for severe incomplete paralysis of the right lower extremity under Diagnostic Code 8526 and moderately severe incomplete paralysis for the sciatic nerve under Diagnostic Code 8520 for the following reasons.  On the September 2017 VA examination muscle strength testing in both lower extremities was 4/5 for hip flexion, knee extension, ankle plantar extension, ankle dorsiflexion, and great toe extension.  Sensation in the left lower extremity was normal, with no muscle atrophy in either lower extremity.  The Veteran had radiculopathy manifested by mild constant pain in the lower extremities, moderate intermittent pain in the lower extremities, mild paresthesias and/or dysthesias in the lower extremities, and mild numbness in the lower extremities.  The examiner found that the femoral nerve was involved on the right side (L2/L3/L4 nerve roots) and the sciatic nerve was involved on the left side (L4/L5/S1/S2/S3 nerve roots).  The examiner opined that the Veteran had moderate radiculopathy in both lower extremities.  

Treatment records during the appeal period are consistent with the evidence discussed above.  As such, the preponderance of the evidence is against an initial rating higher than 20 percent for radiculopathy of the right lower extremity-and an initial rating greater than 20 percent for radiculopathy of the left lower extremity-from September 19, 2017.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Consideration of Other Diagnostic Codes for Radiculopathy of the Right Lower Extremity and Left Lower Extremity during the Entire Appeal Period

To assign additional ratings under other neurological Diagnostic Codes for the lower extremities would constitute impermissible pyramiding, as Diagnostic Codes 8526/8626 and Diagnostic Code 8520 contemplate the Veteran's symptoms affecting his right and left lower extremities that would overlap with symptomatology considered by the other neurological Diagnostic Codes in the same anatomical region.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  As discussed above, VA examiners have identified the nerve roots affected in the Veteran's lower extremities.  Their findings are consistent with the other competent evidence of record.  As these nerves have their own Diagnostic Codes, higher or additional ratings under other code provisions are not warranted.  

Final Matters

The Board also has considered the Veteran's statements that describe symptoms of low back pain and radiculopathy in the lower extremities.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  To the extent that the Veteran may believe that he is entitled to an initial higher rating for his lower back strain with spondylosis and radiculopathy of the right lower extremity and left lower extremity, the Board finds the objective medical findings by skilled professionals are more persuasive which, as indicated above, do not support higher initial ratings.  

The Veteran has confirmed that he is not pursuing a claim for a total disability rating based on individual unemployability.  See November 2017 Report of General Information.  Accordingly consideration for TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not warranted.  

Lastly, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



(CONTINUED ON NEXT PAGE)

ORDER

An initial rating higher than 20 percent for lower back strain with spondylosis is denied.  

An initial rating higher than 10 percent prior to September 19, 2017 and higher than 20 percent on and thereafter for right lower extremity radiculopathy is denied.  

An initial rating higher than 10 percent prior to September 19, 2017 and higher than 20 percent on and thereafter for left lower extremity radiculopathy is denied.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


